            Case 3:16-md-02741-VC Document 4132 Filed 06/14/19 Page 1 of 5




                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


    IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
    LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC
    This document relates to:
                                                     PRETRIAL ORDER NO. 150:
    ALL ACTIONS
                                                     SCHEDULING ORDER FOR
                                                     REMAND WAVES 1 AND 2




          The Court will prepare the cases in the MDL for transfer back to their home districts in

waves grouped by governing state law. The first two waves will each consist of the cases filed in

one state selected by the plaintiffs and one state selected by Monsanto. For the first wave, those

states are California (the plaintiffs’ choice) and Nebraska (Monsanto’s choice). For the second

wave, those states are Illinois (the plaintiffs’ choice) and North Carolina (Monsanto’s choice).1

Cases filed in other states that may be governed by the law of one of these four states will be

adjudicated in a later wave, as will cases from these four states that have not yet been transferred to

the MDL. The timeline and cases for the first two waves are listed below. The Court will issue a

separate order discussing the timeline and procedure for severing multi-plaintiff cases.




1
 As noted in the timeline below, if there are any disputes over the governing state law for a
particular case, the parties should file a joint letter brief explaining the dispute. Cases that are
governed by the law of a state other than the state where they were filed will be moved to a later
wave.
        Case 3:16-md-02741-VC Document 4132 Filed 06/14/19 Page 2 of 5



      Wave 1 Timeline:

Event                                                             Date
Plaintiff Fact Sheets (including all relevant authorizations)     10 days from entry of this order
due for any plaintiffs who have not yet provided them.
Each plaintiff will provide any medical records in his/her        10 days from entry of this order
possession and/or his/her counsel’s possession to defense
counsel.
Deficiency letter(s) sent.                                        4 business days from receipt of
                                                                  Plaintiff Fact Sheet
Deadline to cure Plaintiff Fact Sheet deficiencies; the parties   7 days from receipt of deficiency
may file a consolidated letter brief regarding any disputes       letter
about whether a deficiency exists.
Close of fact discovery.                                          August 16, 2019
Plaintiffs’ expert reports due.                                   August 20, 2019
The parties should file a letter brief identifying any disputes   August 30, 2019
over the applicable state law for the wave 1 cases. For cases
where that is undisputed, the parties should file a stipulation
identifying the governing state law.
Monsanto’s expert reports due.                                    September 3, 2019
Close of expert discovery.                                        October 1, 2019
Monsanto’s Daubert and summary judgment briefs due.               October 7, 2019
Plaintiffs’ opposition and cross-motions re: Daubert and          October 21, 2019
summary judgment due.
Monsanto’s oppositions and replies re: Daubert and                November 4, 2019
summary judgment due.
Plaintiffs’ replies re: Daubert and summary judgment due.         November 18, 2019
Daubert hearing (if necessary).                                   December 4, 2019

      Wave 1 Cases:

              Cases transferred to the MDL from California district courts:

                                      Member Case         Member Case
       Plaintiff Name(s)                                                       Transferor Court
                                          Name               Number
Carriere, Jerald                     Carriere           3:18-cv-05778         CA Central District
Chavez, Armando Vargas               Chavez             3:18-cv-04855         CA Central District
Graef, Shaun                         Graef              3:19-cv-02316         CA Central District
Hernandez, Ines                      Hernandez          3:16-cv-05750         CA Central District
Johansing, Peter                     Johansing          3:16-cv-05751         CA Central District
McCall, Teri
(individually and as successor in
interest for the estate of Anthony
                                     McCall             3:16-cv-05749         CA Central District
McCall); David McCall; Paul
McCall; Maggie McCall; Alicia
Suarez
        Case 3:16-md-02741-VC Document 4132 Filed 06/14/19 Page 3 of 5



Russo, Matteo Anthony               Russo             3:16-cv-06024         CA Central District
Sanders, John D.                    Sanders           3:16-cv-05752         CA Central District
Tanner, Frank                       Sanders           3:16-cv-05752         CA Central District
Wooten, Karen; Harley Wooten
III; Timothy Wooten,
                                    Wooten            3:17-cv-01735         CA Central District
individually and on behalf of the
Estate of Harley Wooten
Galvan, Paul                        Galvan            3:17-cv-00781         CA Eastern District
Mendoza, Yolanda                    Mendoza           3:16-cv-06046         CA Eastern District
Calderon, Jamie Alvarez             Calderon          3:19-cv-01630         CA Northern District
Ramirez, Robert                     Ramirez           3:19-cv-02224         CA Northern District
Giglio, Emanuel                     Giglio            3:16-cv-05658         CA Southern District
Harris, Anthony                     Harris            3:17-cv-03199         CA Southern District
Hernandez, Ruben                    Hernandez         3:17-cv-07364         CA Southern District

      Cases transferred to the MDL from the District of Nebraska:

       Plaintiff Name(s)             Member Case        Member Case          Transferor Court
                                        Name               Number
Dickey, Robert L.                   Domina            3:16-cv-05887         District of Nebraska
Domina, Larry E.                    Domina            3:16-cv-05887         District of Nebraska
Janzen, Royce D.                    Domina            3:16-cv-05887         District of Nebraska
Pollard, Frank                      Domina            3:16-cv-05887         District of Nebraska
Sanchez, Sabas                      Sanchez           3:17-cv-03377         District of Nebraska

      Wave 2 Timeline:

Event                                                           Date
Plaintiff Fact Sheets (including all relevant authorizations)   21 days from entry of this order
due for any plaintiffs who have not yet provided them.
Each plaintiff will provide any medical records in his/her      21 days from entry of this order
possession and/or his/her counsel’s possession to defense
counsel.
Deficiency letter(s) sent.                                      4 business days from receipt of
                                                                Plaintiff Fact Sheet
Deadline to cure Plaintiff Fact Sheet deficiencies. The parties 7 days from receipt of deficiency
may file a consolidated letter brief regarding any disputes letter
about whether a deficiency exists.
Close of fact discovery.                                        February 10, 2020
Plaintiffs’ expert reports due.                                 February 17, 2020
The parties should file a letter brief identifying any disputes February 24, 2020
over the applicable state law for the wave 2 cases. For cases
where that is undisputed, the parties should file a stipulation
identifying the governing state law.
Monsanto’s expert reports due.                                  March 2, 2020
Close of expert discovery.                                      March 26, 2020
        Case 3:16-md-02741-VC Document 4132 Filed 06/14/19 Page 4 of 5



Monsanto’s Daubert and summary judgment briefs due.            April 17, 2020
Plaintiffs’ opposition and cross-motions re: Daubert and       May 8, 2020
summary judgment due.
Monsanto’s oppositions and replies re: Daubert and summary     May 22, 2020
judgment due.
Plaintiffs’ replies re: Daubert and summary judgment due.      June 5, 2020
Daubert hearing (if necessary).                                June 24, 2020

      Wave 2 Cases:

             Cases transferred to the MDL from North Carolina district courts:

       Plaintiff Name(s)           Member Case         Member Case          Transferor Court
                                       Name               Number
Green, Tracy                      Green              3:18-cv-05238         NC Eastern District
Prince, William                   Prince             3:17-cv-04737         NC Eastern District
Strickland, Johnny                Strickland         3:17-cv-03201         NC Eastern District
Gatson, Darryl                    Gatson             3:18-cv-05317         NC Middle District
Frady, Geneva                     Frady              3:19-cv-2076          NC Western District
Logan, Jerry                      Logan              3:18-cv-05239         NC Western District
Seidl, Randall Dean               Seidl              3:17-cv-00519         NC Western District

             Cases transferred to the MDL from Illinois district courts:

       Plaintiff Name(s)         Member Case           Member Case          Transferor Court
                                     Name                 Number
Cushman, Josh                   Cushman              3:16-cv-06018         Ill. Southern District
Bridgeman, Charles              Bridgeman            3:16-cv-05785         Ill. Southern District
Harris, Douglas                 Harris               3:16-cv-05786         Ill. Southern District
Patterson, Lynda K.             Patterson            3:16-cv-05787         Ill. Southern District
Estate of Robert Cochran by Estate of Robert         3:17-cv-03200         Ill. Southern District
Misty Hill, its Administrator   Cochran
O’Neil, Linda; O’Neil, Marvin   O'Neil               3:17-cv-03378         Ill. Central District
Weddel, Mark                    Weddel               3:17-cv-00783         Ill. Central District
Cooper, Mikle                   Cooper               3:17-cv-02212         Ill. Central District
Ford, Mary                      Ford                 3:16-cv-06030         Ill. Central District
Trimpe, Tina                    Trimpe               3:16-cv-06032         Ill. Central District
Pecorelli, Mark                 Pecorelli            3:16-cv-06936         Ill. Northern District
Goodbred, Larry                 Goodbred             3:16-cv-06010         Ill. Northern District
Gibbs, Ricky                    Gibbs                3:16-cv-05652k        Ill. Northern District
Delmore-Barton, Karen           Delmore-Barton       3:18-cv-01427         Ill. Northern District
Martino, Jenni; Martino, Justin Martino              3:18-cv-03626         Ill. Northern District
Kapolnek, Jean                  Kapolnek             3:18-cv-04014         Ill. Northern District
Underwood, Louisa               Underwood            3:18-cv-06805         Ill. Northern District
Peterson, James                 Peterson             3:18-cv-07271         Ill. Northern District
McCrae, Alex; McCrae, Diane     McCrae               3:19-cv-00925         Ill. Northern District
        Case 3:16-md-02741-VC Document 4132 Filed 06/14/19 Page 5 of 5



Karman, Christine           Karman         3:19-cv-01183    Ill. Northern District
Rehak, Lorraine             Rehak          3:19-cv-01719    Ill. Northern District
Erb, James                  Erb            3:19-cv-02166    Ill. Northern District
Batherson, Garland          Batherson      3:19-cv-02167    Ill. Northern District
Smith, Ricky                Smith          3:19-cv-02168    Ill. Northern District
Schafer, John               Schafer        3:19-cv-02169    Ill. Northern District
Chatman, Janeil             Chatman        3:19-cv-02170    Ill. Northern District
Shultz, Nichole             Shultz         3:19-cv-02190    Ill. Northern District
Bullock, Kevin              Bullock        3:19-cv-02575    Ill. Northern District
Panichi, Thomas             Panichi        3:19-cv-02763    Ill. Northern District
Cervantes, Gerard           Cervantes      3:19-cv-03015    Ill. Northern District

      IT IS SO ORDERED.

Date: June 14, 2019                           ___________________________
                                              Honorable Vince Chhabria
                                              United States District Court
